The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 14, 2015

                                       No. 04-15-00593-CR

                                 Michael Isaac VILLARREAL,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 419099
                         Honorable Robert Behrens, Judge Presiding

                                         ORDER
         Appellant’s brief was due November 25, 2015, but was not filed. On December 1, 2015,
this court sent appellant notice that his brief had not been filed, and that if a response to our
notice was not filed within ten days of the date of the letter, we would abate the appeal to the
trial court for an abandonment hearing. See TEX. R. APP. P. 38.8(b)(2). On December 11, 2015,
appellant file a response to our notice and a motion for extension of time to file the brief, asking
for an extension of thirty-three days from the original due date. After review, we GRANT
appellant’s motion for extension of time to file appellant’s brief and ORDER that the brief be
filed in this court on or before December 28, 2015.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court